DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 19 January 2022.  As directed by the amendment: claims 1, 3-5, and 8 have been amended; no claims have been cancelled or added. Thus, claims 1-20 are presently pending in this application. Applicant’s amendments to the claims have objections and 112(b) rejections made in the previous office action. 
Reasons for Allowance
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Berman et al (US 2005/0010174), fails to disclose or make obvious a device as described in claim 1. Specifically, Berman fails to disclose or make obvious a medicinal applicator, in combination with all of the other elements of the claim, comprising a paddle zone that is “essentially a rectangle” and further comprises “a leading edge” and “a trailing edge.” Instead, Berman teaches an applicator (Figs. 5, 6) that is essentially cylindrical with two protrusions that form a leading edge and a trailing edge. Because of the cylindrical body, Berman does not make obvious rounded corners that extend from “rectangle sides” nor “at least one exit aperture located in one of the rectangle sides.” As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-12 recite the above allowable subject matter due to their respective dependencies on claim 1.
The closest prior art of record, Berman, fails to disclose or make obvious a device as described in claims 13 and 20. Specifically, Berman fails to disclose or make obvious an applicator for medicinal cream, in combination with all of the other elements of the claim, with a cross section that is “oblong shaped” or “an oblong shaped rectangle with rounded corners” as required by the claims. Applicant defines “oblong shaped” as “an object having an elongated shape such as a rounded rectangle or oval or a racetrack that is essentially a circle that has been stretched with linear sides and circular ends. As US 2021/0338919). As defined, the cross section of Berman in Figure 6 fails to disclose or make obvious such an oblong shape. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 13 and 20. Claims 14-19 recite the above allowable subject matter due to their respective dependencies on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783